per CURIAM:
La demandante Elizabeth Irizarry Roque su-frió un accidente mientras viajaba como pasajera en un auto-móvil público en 31 de agosto de 1977. Imputa negligencia, *878entre otros, al Municipio de Ponce por permitir la existencia de un hoyo en una vía pública. Reclama compensación por daños físicos y angustias mentales. El marido reclama además por angustias y trastornos emocionales. En 31 de octubre de 1977 cursó al Secretario de Justicia la notificación de acci-dente requerida por ley —32 L.P.R.A. sec. 3077a— cuya copia envió en la misma fecha al Municipio de Ponce, con-forme lo requiere la ley —21 L.P.R.A. see. 1603. No fue, sin embargo, hasta el 27 de noviembre de 1978 que presentó la demanda ante el Tribunal Superior.
El Municipio de Ponce solicitó desestimación por el fun-damento de que había transcurrido el año para exigir la res-ponsabilidad por las obligaciones derivadas de culpa o negli-gencia desde que lo supo el agraviado hasta la presentación de la reclamación judicial, sin que hubiere alegación alguna de que el plazo prescriptivo hubiese sido interrumpido. El tribunal de instancia declaró sin lugar la desestimación. No surge del expediente que la parte demandante se hubiere opuesto a los argumentos del Municipio. El Municipio solicitó reconsideración sin éxito. No conforme, el Municipio acudió ante nos insistiendo en la desestimación de la demanda.
Concedimos término a la parte demandante para que mos-trara causa por la que no debía expedirse el auto solicitado y ordenar la desestimación de la causa de acción por haber pres-crito su derecho de pedir. En su comparecencia aduce por primera vez la demandante Elizabeth Irizarry Roque que era menor de edad a la fecha del accidente, sin que hubiera ad-venido aún a su mayoría de edad al presentar la demanda. Admite, sin embargo, que estaba emancipada por razón de matrimonio a la fecha del accidente. Tan es así que el marido es codemandante. A pesar de estar entonces emancipada por matrimonio, alega que su causa de acción no prescribe hasta alcanzar su mayoridad. No tiene razón.
El Código Civil preceptúa que el menor, sea varón o hem-bra, queda de derecho emancipado por el matrimonio. 31 *879L.P.R.A. sec. 931. No obstante, aclara dicho cuerpo legal que sólo para enajenar o hipotecar los bienes inmuebles o tomar dinero a préstamo, necesita el menor emancipado por razón de matrimonio, el consentimiento de su padre, en su defecto, el de su madre, y en su caso, el de su tutor. Id. Acto seguido expresa que aquél puede comparecer en el Tribunal Superior representando sus derechos en los casos de ley. 31 L.P.R.A. see. 932; Alvarez Barbosa v. Aponte Rivera, 83 D.P.R. 617 (1961). No habiendo comparecido ni la esposa ni el esposo dentro del término prescriptivo, debe desestimarse la demanda.

Se expide el auto, se deja sin efecto la orden del tribunal de instancia que declaró sin lugar la moción de desestimación pre-sentada por el Municipio de Ponce y se ordena la desestima-ción de dicha demanda contra el Municipio de Ponce.